Citation Nr: 9926308	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  What evaluation is warranted for the period from February 
11, 1994, for post -traumatic stress disorder?

2.  What evaluation is warranted for the period from February 
11, 1994, for shell fragment wounds to the chest and legs?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and October 1995 rating 
decisions by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (ROC) in Wichita, Kansas.  The 
veteran's case was remanded for additional development in 
August 1997.  It is again before the Board for appellate 
review.


REMAND

The veteran's original claim for entitlement to service 
connection for the issues on appeal was received by the RO on 
February 11, 1994.  He was granted service connection for his 
PTSD in October 1995 and assigned a 10 percent rating, 
effective from the date of his claim, February 11, 1994.  In 
November 1996, the veteran's PTSD rating was increased to 30 
percent, effective as of February 11, 1994.  In regard to his 
SFWs disability, the veteran was granted service connection 
in November 1994 and assigned a noncompensable rating 
effective February 11, 1994.

He testified at a hearing at the RO in June 1996 that he 
attended weekly PTSD group therapy and saw a therapist on a 
monthly basis.  He also indicated that he had just begun 
seeing an additional therapist on a monthly basis.  Isolated 
outpatient progress notes were associated with the claims 
file, to include one dated June 10, 1996, that was provided 
at the hearing.  However, the RO did not obtain a complete 
copy of the group and individual therapy records.

The veteran's case was remanded in August 1997.  In 
accordance with the remand instructions, he was afforded two 
VA compensation and pension (C&P) examinations with respect 
to his PTSD disability, the latter examination dated in March 
1999.  The veteran was also contacted in September 1997 and 
requested to provide information regarding treatment for his 
PTSD and SFWs and provide for the necessary release of 
records.  He failed to respond with the requested 
information.  Accordingly, no treatment records were obtained 
and associated with the claims file.

In regard to the veteran's contention that he is entitled to a 
higher disability ratings for at least part of the original 
rating period following the grant of service connection for 
PTSD and SFWs, the rule from Francisco v. Brown, 7 Vet.App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board notes that the 
Fenderson decision was issued during the pendency of the 
veteran's remand and thus changed the presentation of the 
issues from increased ratings to what rating is warranted 
from the date of service connection.

As there are pertinent VA records available to be associated 
with the claims file, and, in light of the potential for 
staged ratings as per Fenderson, the Board is compelled to 
remand the veteran's case for further development.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran 
that he identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim, after 
February 1994.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified which 
have not been previously secured.  Even 
if the veteran fails to respond to the 
RO's request, attempts should be made to 
secure the veteran's PTSD group and 
individual therapy records from the VA 
medical center (VAMC) in Kansas City, 
Missouri, for the period from February 
1994 to the present.  

2.  The veteran has alleged that he has 
had difficulties at work that he 
attributes to his PTSD symptomatology.  
The veteran should be requested to 
provide documentation of any work-related 
disciplinary action or unfavorable 
performance evaluations that he believes 
are the result of his PTSD 
symptomatology.

3.  Thereafter, the RO should adjudicate 
the issues of higher ratings for PTSD and 
SFWs, with consideration of possible 
staged ratings in accordance with 
Fenderson.   If the determination remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

